PER CURIAM.
The Ramsey County Attorney, by petition for writ of prohibition, seeks to restrain the Ramsey County District Court from requiring in-court attorney supervision at each and every appearance of a certified law student representing the State of Minnesota in a criminal matter.1 The writ shall issue.
The question is whether the district court may restrict unsupervised practice beyond the requirements of Rule 1, Supreme Court Rules on Certified Law Students. We hold that it cannot. The student practice rule, initially promulgated by order of this court June 27, 1967, now states in pertinent part:
“Any eligible law student in a law school in this state accredited by the American Bar Association, may, upon written approval of the Supreme Court of Minnesota, interview, advise, negotiate, and appear in any trial court on behalf of any indigent person accused of crime, or may represent any indigent person in a civil action; or may represent any state, local, or other governmental unit or agen*833cy; provided, however, that the conduct of the case is under the direct supervision of a member of the State Bar of Minnesota.
“ * * * The expression ‘direct supervision’ shall be construed to require the personal attendance of the supervising member of the bar during any trial, plea and sentence, or any other critical stage of any proceeding in or out of the courtroom; provided, however, that the supervising attorney may authorize a student to appear alone in all such proceedings other than the actual trial whenever the supervising attorney shall deem his personal presence unnecessary to insure proper supervision. Such authorization shall be made in writing and shall be available to the court upon request. In all events representation afforded pursuant to this rule must comply with minimal standards required by the State and Federal Constitutions.” (Emphasis supplied.)
The italicized portion of the rule, the first of three amendments,2 loosened the supervision requirements.
Adequate, professional supervision of student attorneys by qualified members of the bar is the keystone of the student practice rule. Only by such supervision will the interests of the state, indigent persons, and the student attorneys themselves be properly protected. The experience of the trial courts in this regard will be elicited and carefully weighed in the event further amendment of the rule is considered. Petitioner does not question the authority of the district court to correct abuses in the exercise of the authority of the supervising attorney. Where, however, as here, the Ramsey County Attorney and the Assistant Ramsey County Attorney in charge of the criminal division, by affidavit, refute any imputation of abuse and demonstrate that whenever an attorney’s presence is color-ably needed — that is, when any matter involving discretion and decision is litigated— an attorney is in fact present, the district court order requiring attorney presence for every appearance of a student attorney, no matter how brief or ministerial, violates this court’s rule.
Writ to issue.

. “The court shall have power to issue to all courts of inferior jurisdiction * * * writs of * * * prohibition * * * that are necessary to the execution of the laws and the furtherance of justice.” Minn.St. 480.04. Writs of prohibition are issued to restrain action by a lower court “where it appears that the court is • about to exceed its jurisdiction.” Thermorama, Inc. v. Shiller, 271 Minn. 79, 84, 135 N.W.2d 43, 46 (1965).


. This amendment was adopted September 3, 1974. The second amendment, adopted September 3, 1975, permitted certified law students to represent governmental units or agencies as well as indigent persons and the prosecution. The third amendment, adopted February 17, 1976, restricted student appearances to trial courts.